ORDER
Tsoucalas, Judge:
Upon consideration of the consent Motion of Plaintiffs FAG Kugelfischer Georg Schafer AG, FAG Italia S.p.A. and FAG Bearings Corporation for expedited remand to correct ministerial errors and the entire record herein, it is hereby
Ordered that plaintiffs motion is granted; and it is further
Ordered that the Department of Commerce, International Trade Administration (“ITA”) is directed to correct, for FAG Germany and FAG Italy, the ministerial errors enumerated below contained in the Final Results of the fourth administrative review of antifriction bearings (other than tapered roller bearings) and parts thereof, published as Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof from France, et al. Final Results of Antidunping Duty Administrative Reviews, Partial Termination of Administrative Reviews, and Revocation inPartof an Antidumping Duty Orders, 60FR10900,10959 (February 28, 1995):
1. For FAG Germany, calculate a profit on sales to related parties that failed the arm’s-length test and compare this profit to the profit on sales to unrelated parties; where profit on related party sales is not significantly less than profit on unrelated party sales, Commerce is directed to base profit on all sales of the same class or kind (including related party sales) as reported by FAG Germany on the record;
2. In the calculation of CVprofit for FAG Germany, deduct certain home market expenses (which are not included in the total cost of production (COP)) from net unit price (ADJPRICE), as calculated at line 37 of FAG Germany’s SAS program. Amend line 37 as follows:
37: ADJPRICE=UNITPRH+OTHEREVH-QTYDISH-OTHDISH1-REBATEH-PACKMH-PACKLH-DINLFRH-DININSH-VWARSRH-PAYTHIH-OTHDISH2-DPRSFRH;
3. With respect to FAG Germany, add other revenue (OTHER-EVE) to the reported unit price (UNITPRE) prior to applying the BIA rate to UNITPRE. Amend line 128 as follows:
128: REBATEE=REBATEE+((UNITPRE+OTHEREVE) *0.085);
4. With respect to FAG Germany and FAG Italy, remove 1993 sales made to the one U.S. customer for whom corporate rebates were reported (as identified in Exhibit 1 at line 127 (Germany) and line 161 (Italy) prior to applying the BIA rate to 1993 sales for those customers who received corporate rebates in 1992; and it is further
*635Ordered that ITA shall publish amended Final Results incorporating these corrections in the Federal Register within thirty (30) days of the entry of this order; and it is further
Ordered that all parties to this action are granted leave to file amended complaints to take into account any changes in the final results resulting from the ITA’s actions pursuant to this Order, within thirty (30) days of the publication of the amended final results.